Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, 13-16, and 18-24 are allowed over the closest prior art of record: Melzer et al. (US 2004/020565).
Regarding Claims 1, 15, 16, and 18, Melzer et al. (US’565) teach an acidic aqueous composition for the anti-corrosion pretreatment of metal surfaces, containing (A) at least one water-soluble compound of the elements Zr and Ti (e.g. fluozirconic acid, fluotitanic acid, which are also sources of fluoride ions) and (C) at least one adhesion promoter (polyamidoamine, or PAMAM), inherently comprising an organic compound having at least one tertiary amine group that is linked via a bridge-forming divalent functional group to the carbonyl carbon atom of an amide group, wherein the bridge-forming divalent functional group has two carbon atoms as bridge atoms. The prior art fails to teach that the adhesion promoter additionally comprises at least one secondary amine group linked via at least one bridge-forming divalent functional group to a carbonyl carbon atom of an amide group, the bridge-forming divalent functional group having two carbon atoms as bridge atoms.
No prior art which teaches or suggests the claimed combinations of features either alone or in combination with other prior art has been identified as of the time of this Allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712